DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This Office Action is in response to the remarks and amendments filed on 7/6/2021.  The objections to the drawings have been withdrawn. The objections to the claims have been withdrawn. The 35 USC 112 rejection have been withdrawn. Claims 1-9, 11-17 remain pending for consideration on the merits.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/6/2021 was filed after the mailing date of the nonfinal rejection on 4/5/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-9, 11-17 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Kells (US 4014178) teaches a refrigerating device (10) for a recreational vehicle (A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone), comprising: a first chamber (12) and a second chamber (11) which are defined by side walls (Fig. 1), one of said first or second chambers disposed above the other of the first or second chambers (Fig. 1), an upper wall (Fig. 1) and a lower wall (Fig. 1)  and a first front opening (area behind 14), a first door (14) which is configured to allow sealing of the first front opening and to allow accessing the first chamber via the first front opening, a second front opening (area behind 13), a second door (13) which is configured to allow sealing of the second front opening and to allow accessing the second chamber via the second front opening, an input panel (16, 17), the input panel disposed on a front of a housing (box housing for 16, 17, Figs. 1-in contrast to the claimed features of an input panel extending from a forward facing side wall of the side walls, an outer surface of said input panel being flush with outer surfaces of said first door and said second door, the input panel comprising a display and wherein the display depicts a plurality of items which correspond to a plurality of executable input methods to be triggered by a user via rotation and pressing of the input knob.
Therefore, it would not be obvious to modify the technique of the prior art structures to have the apparatus as claimed without improper hindsight and independent claim 1 with dependent claims therefrom are considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840.  The examiner can normally be reached on 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763